DETAILED ACTION
Claims 1-6 (filed 06/14/202) have been considered in this action.  Claims 1-6 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The final line of paragraph [0054] contains a typographical error in that “the display control section 120 causes the display section 20 to display the table 1, as described above” should be written “the display control section 120 causes the display section 20 to display the table T1 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner suggests a title that incorporates the inventive concept such as “PROGRAMMABLE DISPLAY DEVICE WITH USER INPUT CONFIGURATION ADJUSTMENTS”

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “obtaining section”, “setting accepting section” and “process execution section” in claims 1-6, and “display control section” in claims 4-6, .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In accordance with the specification, the corresponding structure is one of a generic computer comprising a processor with memory executing programs, or integrated circuits [0076-0077].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Scott et al. (US 20140108985, hereinafter Scott).

In regards to Claim 1, Scott discloses “A programmable display device comprising: an obtaining section configured to obtain data” ([0007] a graphic on the display screen may change in real-time to illustrate that a tank is half full or that the position of a valve has changed, or a numerical indictor included in the graphic display may be updated according to the flow measured by a flow sensor or the temperature of a reactor.[0049] As is typical, the distributed process control system 22 has one or more controllers 40, each connected to one or more field devices or smart devices 44 and 46 via input/output (I/O) devices or cards 48 which may be, for example, Fieldbus interfaces, Profibus interfaces, HART interfaces, standard 4-20 ma interfaces, etc. The controllers 40 are also coupled to one or more host or operator workstations 50-52 via a data highway 54 which may be, for example, an Ethernet link. A process data database 58 may be connected to the data highway 54 and operates to collect and store process variable, process parameter, status and other data associated with the controllers and field devices within the plant 10. During operation of the process plant 10, the process data database 58 may receive process data from the controllers 40 and, indirectly, the field devices 44-46 via the data highway 54; [0056] the workstations 50 and 52 may include various applications that are used for various different functions performed by the personnel within the plant 10. Each of the workstations 50 and 52 includes a memory 80 that stores various applications, programs, data structures, etc., and a processor 82 which may be used to execute any of the applications stored in the memory 80. In the example illustrated in FIG. 1, the workstation 50 also includes, in addition to the display and viewing application 20, one or more configuration applications 84 which may include, for example, control module creation applications, operator interface applications and other data structures which can be accessed by any authorized configuration engineer to create and download control routines or modules, such as the control modules 70 and 72, to the various controllers 40 and devices 46 of the plant 10 as well as to create displays or dashboards as described in more detail herein) “a setting accepting section configured to accept a process setting via a setting screen displayed in response to predetermined operation, the process setting concerning (a) a content of a process to be executed for the data obtained by the obtaining section and (b) information for executing the process” (Fig. 9-11 and [0066] Moreover, gadgets may be preprogrammed with simple choices and options referred to hereafter as "aliases" for the operator. Because these aliases or options are simple to view and to manipulate when creating or configuring a gadget, the user does not need to have any special training or graphics knowledge to create a dashboard using gadgets. Moreover, the inclusion of these choices and options in a gadget allows for a single gadget to be reusable across a variety of different uses or environments, such as to be used for displaying any types of process values, parameters or other process information; [0068] If an operator makes changes to a dashboard owned or created by another user, this new dashboard may be automatically saved as a personal dashboard of the operator. As a result, the application 20 makes it easy to create a custom, modified copy of an existing dashboard stored in the system library (e.g., a system dashboard) or a custom modified copy of a personal dashboard of that or another user; [0095] As an example only, FIG. 9 illustrates a drop-down menu 200 that may be provided to the user by the dashboard generator logic 104 to allow the user to select one or more gadgets (as stored in the gadget library 108 of FIG. 2) for use or placement into a dashboard being created or modified....Once a user selects a gadget reference, the user may be provided with a screen that enables the user to configure the gadget to define the on-line display operation of the gadget. For example, FIG. 10 illustrates a display screen or window 210 which may be provided by the gadget configuration logic within the display generator logic 104 of FIG. 2 to enable the user to specify the manner in which data will be illustrated in the gadget display area 198 (FIG. 8) on a user interface screen when the gadget is implemented within a dashboard display. The options that are provided to the user in this case are illustrated as options that (1) display the value of a set point (SP) and a process variable (PV) as raw data values, (2) display the value of a set point and a process variable as bar graphs or (3) display the value of a set point and a process variable in a default manner. Of course, the display screen 210 of FIG. 10 could be also used to select a gadget in the first place) “and a process executing section configured to execute the process including the content, on the basis of the information and in accordance with the process setting accepted by the setting accepting section” ([0097] Once created or configured, the gadget can then be placed into any of the spaces or predefined regions of the dashboard as previously defined by the user, and the gadget will then operate or execute during runtime to provide information of the type and in the manner specified or configured by the user during the gadget configuration activities. Of course, the user can configure or create other gadgets for each of the other regions or spaces of the dashboard being created, to thereby create or configure an entire dashboard. The application 20 may then store the dashboard as created in the dashboard library 106 of FIG. 2 and may place the created dashboard in one or more user lists for the user or for other users to enable easy access of the dashboard by the user or other users; [0098] FIGS. 12-16 illustrate a process that may be implemented by a user via interaction with the application 20 on a user interface when the application 20 uses the dashboard generation logic 104 to enable the user to add a new gadget to an already existing dashboard, to upgrade or change a dashboard or in the process of creating a new dashboard) “the setting accepting section being further configured to accept the process setting in a state where the obtaining section is executing the obtaining of the data” ([0020] the display configuration system enables operators to make any number of dashboards, as needed for their tasks, and enables the operators to do so during run-time of the plant.[0049] A process data database 58 may be connected to the data highway 54 and operates to collect and store process variable, process parameter, status and other data associated with the controllers and field devices within the plant 10. During operation of the process plant 10, the process data database 58 may receive process data from the controllers 40 and, indirectly, the field devices 44-46 via the data highway 54; wherein during operation/run-time of the plant, both data is being collected and display configuration is enabled).

In regards to Claim 3, Scott discloses “The programmable display device as set forth in claim 1, wherein: the setting accepting section is further configured to accept, as the content, notification that is to be executed in a case where a predetermined condition on the data is satisfied and the setting accepting section is further configured to accept the predetermined condition as the information” ([0079] as illustrated in FIG. 2, the primary display interface logic 102 may receive real-time data from a process plant interface which may be, for example, an interface in a controller 40 of FIG. 1 or any other the control system interface such as a gateway, etc. In any event, the real-time data may include real-time controller data, field device data, alarms and alert data, trend data collected by field devices or controllers or any other real-time data from the process plant 10 or the control system 22 within the plant 10. Any or all of this data, as well as other types of data, may be obtained by and received by the primary display interface logic 102 and provided to a user in a manner or format called for by the display or dashboard currently being implemented by the primary display interface logic 102 to generate a user display for the user; [0111] The user interface may display the additional information on a supplemental display implemented, for example, as one or several separate windows, a graphic layer superimposed on the process graphic, or text and/or graphics on a banner disposed below, above, or next to the process graphic. [0112] In some scenarios, the operator selects a location on the process graphic and activates a control on the user interface such as a button, for example, to request the supplemental display from the user interface. In other scenarios, the user interface automatically activates the supplemental display in response to detecting an abnormal condition, according to a pre-configured schedule, or based on another event. ) “and the process executing section is further configured to execute the notification as the process, in a case where the predetermined condition on the data is satisfied” ([0114] the maintenance supplemental display may include a diagnostic display to assist the maintenance technician with locating the physical device in the process plant, identifying the source of an alarm, and determining the relationship between the device and other equipment. The diagnostic display may, for example, depict a Fieldbus segment along with the several devices coupled to the Fieldbus segment, and identify the device from which an alarm has been received by highlighting the corresponding graphic, displaying an exclamation mark or other visual indicator next to the device, or in any other suitable manner). 

In regards to Claim 6, Scott discloses “The programmable display device as set forth in claim 1, further comprising: a display control section configured to cause a display section to display the setting screen in response to the predetermined operation, the display control section being further configured to cause the display section to display an object related to the data” (Fig. 9-11 show various objects and [0021]  If desired, operators can modify an existing dashboard by adding, modifying, moving, minimizing or deleting gadgets on the dashboard.; [0039] FIG. 9 illustrates a gadget configuration screen that enables a user to select a gadget for use in a dashboard. [0040] FIG. 10 illustrates a further gadget configuration screen that enables a user to select or specify visualization properties of a gadget. [0041] FIG. 11 illustrates a still further gadget configuration screen that enables a user to select or specify data connections for use by a gadget) “wherein: the setting accepting section is further configured to accept, via the setting screen, a selection as to which of a first setting or a second setting is to be selected, the selection being accepted as the process setting” ([0096] Another section 220 of the configuration region 212 may be used by the user to indicate when to update the gadget with new values. In this case, the selectable options provided to the user include automatic updating when changes in the data occur, updating upon asking the user or not updating. Of course, other options could be provided as well to enable a user to define these or other behaviors of the gadget during runtime; wherein the automatic update is a second setting and asking the user when to update is a first setting) “the first setting specifying, as target data, only data obtained by the obtaining section while the object is displayed on the display section, the target data being the data that is to be subjected to the process executed by the process executing section” ([0096] Another section 220 of the configuration region 212 may be used by the user to indicate when to update the gadget with new values. In this case, the selectable options provided to the user include automatic updating when changes in the data occur, updating upon asking the user or not updating. Of course, other options could be provided as well to enable a user to define these or other behaviors of the gadget during runtime; wherein the first setting updates upon user interaction, and thus while the object is displayed because the user must interact with the display in order to update the display with new data) “the second setting specifying, as the target data, data obtained by the obtaining section while the obtaining section is executing the obtaining of the data” ([0096] Another section 220 of the configuration region 212 may be used by the user to indicate when to update the gadget with new values. In this case, the selectable options provided to the user include automatic updating when changes in the data occur, updating upon asking the user or not updating. Of course, other options could be provided as well to enable a user to define these or other behaviors of the gadget during runtime; wherein the second setting updates when the data changes, and thus while it is obtaining the data because it must be obtaining the data to determine when it changes) “and the process executing section is further configured to: execute the process only for the data obtained by the obtaining section while the object is displayed on the display section, in a case where the first setting is accepted by the setting accepting section; and to execute the process for the data obtained by the obtaining section while the obtaining section is executing the obtaining of the data, in a case where the second setting is accepted by the setting accepting section” ([0097] Once created or configured, the gadget can then be placed into any of the spaces or predefined regions of the dashboard as previously defined by the user, and the gadget will then operate or execute during runtime to provide information of the type and in the manner specified or configured by the user during the gadget configuration activities). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Scott as applied to claim 1 above, and further in view of EZAutomation (EZTouch® EZ3 Series® Hardware Manual, hereinafter EZAutomation).

In regards to Claim 2, Scott teaches the programmable display device as incorporated by claim 1 above.
Scott fails teach “The programmable display device as set forth in claim 1, wherein: the setting accepting section is further configured to accept, via the setting screen, accumulation of the data obtained by the obtaining section, the accumulation of the data being accepted as the content; and the process executing section is further configured to execute, as the process, the accumulation of the data accepted by the setting accepting section”.
EZAutomation teaches “The programmable display device as set forth in claim 1, wherein: the setting accepting section is further configured to accept, via the setting screen, accumulation of the data obtained by the obtaining section, the accumulation of the data being accepted as the content” ([page 24-30] The EZ3 Panel offers a flexible Data Acquisition capability. You can acquire and save the data for one or more tags defined in the panel. The acquired data along with a time stamp is saved in CSV file format in the USB stick or the MicroSD card, depending on how the schedule is set; Under "Select Tags for Data Acquisition," the selection displays all the tags defined in the panel with their corresponding tag addresses. To select a tag for data acquisition, click on it and then press the >> button; wherein tags are well-known in the art to mean the computer variable name association, such as to a discrete input or output) “and the process executing section is further configured to execute, as the process, the accumulation of the data accepted by the setting accepting section.” ([page 24-30] Pause / Resume Data Collection Tag: This is a discrete tag that can be controlled by user (e.g. through a Push Button) or by PLC to enable or disable data acquisition. When the tag's value is 0, data collection is enabled; and when it is 1, the collection is disabled or paused. Setting the tag to 0 resumes the data collection).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the programmable display device that allows configuration and acceptance of various settings on the programmable display to configure gadgets that an operator personalizes and shares as taught by Scott with the programmable display device that offers logging/trending settings for choosing which variables/tags will have logging performed on them and which further offers a user the ability to pause and resume the logging of information to a USB drive or memory card as taught by EZAutomation because it would offer the obvious benefit of allowing a user to offload logged data to a separate device (memory card or USB drive) thus saving system resources, allowing easy export of the logs for communication to experts, and also offering the ability to pause and resume the logging, thus offering additional resource saving of the memory card when logging is not needed.  Furthermore, Scott specifically refers to the fact that trending/logging data is capable of being collected and viewed [0079-0083] and that trend gadgets are contemplated (fig. 4, 12, 13, etc.) thus making their combination more obvious because the features are related towards a similar function, and a person would want to be able to select which signals to trend/log and when to pause and resume trending to a memory card.  By combining these elements it can be considered taking the known system that allows configuring the selected signals for trending/logging features of a programmable display as taught by EZAutomation, and implement them in the gadget configuration system for a programmable display as taught by Scott to achieve the predictable result of a gadget configuration system that allows configuring a gadget for logging selected data signals.  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Scott as applied to claim 1 above, and further in view of Fujimura (US 20210103265, hereinafter Fujimura).

In regards to Claim 4, Scott teaches the programmable display device as incorporated by claim 1 above.
Scott further teaches “The programmable display device as set forth in claim 1, further comprising: a display control section configured to cause a display section to display the setting screen in response to the predetermined operation, the display control section being further configured to cause the display section to display a result of the process having been executed by the process executing section” (Fig. 9-12 and [0021]  If desired, operators can modify an existing dashboard by adding, modifying, moving, minimizing or deleting gadgets on the dashboard.; [0039] FIG. 9 illustrates a gadget configuration screen that enables a user to select a gadget for use in a dashboard. [0040] FIG. 10 illustrates a further gadget configuration screen that enables a user to select or specify visualization properties of a gadget. [0041] FIG. 11 illustrates a still further gadget configuration screen that enables a user to select or specify data connections for use by a gadget;[0098] the dashboard 300 of FIG. 12 also includes a number of gadgets therein in the form of gadgets 314, 316 and 318 (as illustrated by the use of title bars in these displays in conformance with the gadget display format of FIG. 8). In this case, the user may desire to add a new gadget to the set of gadgets in the display area, and may thereby select the add or configure gadget icon 320 on the display to begin the process of adding a gadget to the dashboard 300. When doing so, as illustrated in FIG. 13, a pop-up window 330 appears on the display screen 300 which presents a set of potential gadgets that can be added or that are stored in the gadget library 108 of FIG. 2). 
Scott fails to teach “wherein: the setting accepting section is further configured to accept, via the setting screen, data analysis of analyzing the data obtained by the obtaining section, the data analysis being accepted as the content; the process executing section is further configured to execute, as the process, the data analysis having been accepted by the setting accepting section; and the display control section is further configured to cause the display section to display a result of the data analysis having been executed by the process executing section”.
Fujimura teaches “wherein: the setting accepting section is further configured to accept, via the setting screen, data analysis of analyzing the data obtained by the obtaining section, the data analysis being accepted as the content” ([0052] A parameter designating section 53 receives user designations about parameters concerning a flow associated with the dashboard selected by the user and parameters concerning display setting for the dashboard. The parameters are a collection target device, an analysis target device, an analysis target period, a display target, a name of a display component, a unit, and the like; [0057] In FIG. 7, a pointer 101 is a display object that moves in association with operation of the pointing device such as the mouse. A selection button 102a for a loss analysis is a button for selecting a loss analysis application. A selection button 102b for waveform monitoring is a button for selecting a waveform monitoring application. A selection button 102c for FFT is a button for selecting an FFT application... An OK button 103 is a button for deciding selection of a dashboard. A cancel button 104 is a button for cancelling selection of a dashboard. The user operates the pointer 101 to select any one of dashboards and depresses the OK button 103.; [0059] FIG. 8 illustrates a setting screen 110 for parameters about a loss analysis. In FIG. 8, a name box 111 is a text box in which a name displayed a dashboard for a loss analysis is input. An analysis-target setting section 112 receives input of device names set as analysis targets (for example, R000, R001, R002, and R003), display colors of the device names in graphs (for example, colors of bars of bar graphs), a name of an analysis target, and the like; [0063] FIG. 9 shows an example of a dashboard 120. In FIG. 9, an explanatory note section 121 indicates a color allocated to an analysis target device. A graph section 122 includes one or more graphs for displaying a result of a loss analysis. A type of a graph is prepared in advance for each of dashboards. An analysis-result display section 123 displays an arithmetic operation result of the loss analysis. The display target displayed on the analysis-result display section 123 is also prepared in advance for each of the dashboards. A present-state display section 124 shows a present state of the PLC 1) “the process executing section is further configured to execute, as the process, the data analysis having been accepted by the setting accepting section” ([0061] when the dashboard for a loss analysis is selected, the creating section 54 sets the input parameters in a collection flow (for example, an equipment state update block) for collecting a device set as an analysis target. For example, as an operation period of the equipment state update block, start time (for example 09:00) and end time (for example, 17:30) set by the operation-period setting section 113 are set. As monitoring targets, the device names (for example, R000, R001, R002, and R003) and the like designated by the analysis-target setting section 112 are set. Note that default setting may be adopted as an output of the equipment state update block (temporary data passed to a loss analysis block)) “and the display control section is further configured to cause the display section to display a result of the data analysis having been executed by the process executing section” ([0067] In S12, the CPU 41a (the data processing section 83) applies data processing (for example, calculation of a time operation ratio, a performance operation ratio, a non-defective product ratio, and equipment overall efficiency) to the data 75 (the device value) collected according to the flow (for example, the loss analysis block) designated by the setting data 73. [0068] Consequently, the analyzed data 76 is created and saved in the memory 42a. [0069] In S13, the CPU 41a (the display processing section 84) creates, according to the flow, display data (for example, HTML data) for displaying the dashboard 120. The display processing section 84 creates display data using display target data such as the collected data 75 and/or the analyzed data 76).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the programmable display with gadgets that allow creation and customization through operator interaction with the display as taught by Scott, with the programmable display device that offers data analysis on received signals to offer insights into downtime and efficiency of the controlled system by offering user customization and implementation of the analysis as taught by Fujimura because it would offer the obvious benefit of allowing an operator to gain further insights into how often and why a particular controlled system is not operating efficiently.  Furthermore, both Scott and Fujimura are in the related fields of offering HMIs with customizable interfaces for an operator, thus furthering their obviousness of combination.  By combining these elements, it can be considered taking the known programmable display device that offers a customizable data analysis selection and implementation, and using it to improve the configurable gadget system for a programmable display in a known way to achieve predictable results. 

In regards to Claim 5, Scott and Fujimura teach the programmable display device as incorporated by claim 4 above.  Fujimura further teaches “The programmable display device as set forth in claim 4, wherein: the setting accepting section is further configured to accept, via the setting screen, at least one kind of one or more representative values of the data as the information, in the case where the setting accepting section accepts the data analysis as the content” ([0059] . FIG. 8 illustrates a setting screen 110 for parameters about a loss analysis. In FIG. 8, a name box 111 is a text box in which a name displayed a dashboard for a loss analysis is input. An analysis-target setting section 112 receives input of device names set as analysis targets (for example, R000, R001, R002, and R003), display colors of the device names in graphs (for example, colors of bars of bar graphs), a name of an analysis target, and the like. A single device such as R000, which is an operation relay, or R001, which is a temporary stop relay, may be designated. Logical operation for a plurality of devices may be designated as in a failure relay...The analysis-target setting section 112 may receive resetting of a currently set device name (for example, R000) to another device name (for example, MR000). An operation-period setting section 113 receives an input of an operation period of a manufacturing line. A screen selecting section 114 is a checkbox for receiving selection of a display screen displayed as a dashboard. One dashboard is sometimes configured from a plurality of display screens (for example, a main screen and an analysis screen). For example, an operation ratio of the day is displayed on the main screen. Operation ratios in twelve days in the past may be comparably displayed on the analysis screen. A period setting section 115 is a list box for receiving setting of a unit of a collection period (for example, by time, day, week, or month) of data set as a display target. A number-of-displays setting section 116 is a numerical value box for receiving the number of displays of data. If the collection period is by date and the number of displays is 12, the dashboard displays data in twelve days for each of the days. When an additional object 117 is pressed, the parameter designating section 53 adds an analysis target device (for example, R004 indicating plan adjustment). A preview button 118 is a button for instructing the CPU 11 to display, on the display section 7, a preview of a dashboard) “the process executing section is further configured to calculate only a representative value of said at least one kind having been accepted by the setting accepting section” ([0060] In S4, the CPU 11 (the parameter designating section 53) receives, through the Web browser 61 and the Web server 85, designation of the parameters (the parameter setting 74) input through the setting screen 110) “and the display control section is further configured to cause the display section to display only the representative value having been calculated by the process executing section” ([0061] In S5, the CPU 11 (the creating section 54) creates the setting data 73 including the template 71 of the selected dashboard, the template 72 of the flow corresponding to the dashboard, and the parameters input by the user. For example, when the dashboard for a loss analysis is selected, the creating section 54 sets the input parameters in a collection flow (for example, an equipment state update block) for collecting a device set as an analysis target. For example, as an operation period of the equipment state update block, start time (for example 09:00) and end time (for example, 17:30) set by the operation-period setting section 113 are set. As monitoring targets, the device names (for example, R000, R001, R002, and R003) and the like designated by the analysis-target setting section 112 are set. Note that default setting may be adopted as an output of the equipment state update block (temporary data passed to a loss analysis block). As the default setting, after a unit variable is created as a storage destination of temporary data, the created variable may be designated. Further, the creating section 54 sets input parameters in a data processing flow (for example, the loss analysis block) for executing data processing. Default setting (for example, machineStateTable) may be adopted as the input of the loss analysis block. A time operation ratio (for example, wOperationTimeRatio) and a performance operation ratio (for example, wPerformanceEfficiency) may be adopted as the output of the loss analysis block. In this way, the output of the equipment state update block and the input of the loss analysis block are the same variable. That is, the equipment state update block and the loss analysis block are associated (linked) via the same parameters).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ueno et al. (US 9164647) – teaches a programmable display with screen creation and data selection for given control procedures
Koska et al. (US 20150193418) – teaches programming an HMI with reusable and quickly edited graphical elements that can be customized by a configuration user
Eryurek et al. (US 7389204) – teaches an HMI with customized graphing that allows calculated values to be graphed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116